DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 8-10, 14-19, & 21-32 are pending on the application, of which claims 1, 8-9, 14-19, & 22 have been amended, claims 24-32 are newly added, and claims 2-7, 11-13, & 20 have been cancelled.
The previous rejections under U.S.C. 35 103 has been withdrawn in light of the amendments in order to present a new grounds of rejection. 
The previous 35 U.S.C. 112(a) rejection and the drawing objections are withdrawn.
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not fully persuasive. Specifically applicant states Im does not disclose a conduit between a balancer and a gasket, to this examiner disagrees. Applicant states that the conduit is between the balancer and the gasket but does not specifically define the limitations of “between”. Thus, the broadest reasonable interpretation of the term is a space separating two points. Thereby if any portion, no 

    PNG
    media_image1.png
    731
    514
    media_image1.png
    Greyscale

It appears that applicant’s argument is directed towards the features shown best in Figs.3 & 10 of the drawings, where a substantial amount of the conduit is located between the balancer and the gasket in such a manner that the gasket, the conduit, and the balancer all lie in a single line. However, this feature is not explicitly or implicitly claimed by claim 1. Claim 1 only requires the conduit be “between”, with no mention of how much of the conduit needs to be between, or a concise understanding of what the limitation of “between” a balancer and gasket entails. It is noted that if the claim were to also recite the features shown in Figs.3 & 10, which is believed to be applicant’s intention, the examiner wholly agrees with applicant. None of the references cited teach or suggest such a feature, and to claim such a feature is obvious in light of the teachings provided would indeed be hindsight reasoning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-9, 14-15, 17-19, 21-22, & 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1) in view of Im (US20140033449A1), Wakita et al. (EP2631349B1), and Takai (EP2471993B1).
Regarding claims 1 & 25-26, Fumagalli teaches a washing machine comprising: a case (Fig.1 ref 1a) with a case opening defined in the front surface of the casing (see [0016] opening through which the door hinges and closes opening); a tub (Fig.1 ref 2) in the casing and configured to receive water, the tub having a tub opening (Fig.1 ref 2a) at a front surface of the tub; a drum (Fig.1 ref 3) rotatably disposed in the tub and configured to receive laundry through the tub opening via a drum opening (Fig.1 ref 3a); a pump (Fig.1 ref 14) configured to circulate water within the washing machine; a gasket (Fig.1 ref 9) arranged between the case opening and tub opening; the gasket has an inner circumferential surface that communicates the case opening 
Im discloses a washing machine (abstract) having multiple waiters (Fig.4 refs 146 & 144) disposed around a gasket (Fig.2 ref 120). The waiters are configured to maintain stability the tub when the tub vibrates [0073], one of ordinary skill in the art understands that maintaining the stability of the tub would thereby mean reducing the vibration and thus the waiter reads on balancer. The washing machine also has conduits (see Fig.2 refs 137 & 131f also Fig.4 refs 151 & 152) extending around/behind the balancers and that lead to nozzles (Fig.4 refs 160 & 170 also Fig.5 ref 60 & 70) formed in a gasket (Fig.4 ref 120). The term between merely defines a spatial positioning of any space that exists between two elements. In this case, an inner cylindrical space is defined by gasket and an outer cylindrical space is defined by the balancers located around the gasket. Thus, any element which transverses the outer cylindrical space in order to attach to the gasket would inherently have at least some small portion of element defined between the gasket and the balancer. Alternatively the balancer defines a line, the gasket defines a second line, and the conduit needs to pass through the balancer line to reach the nozzle on the gasket. Such can be seen from Figs.2, 4, & 6 showcasing the conduits extend through the specified spaces in order to reach the gasket and respective nozzles. Im and Fumagalli are analogous in the art of washing machines. 
Takai discloses a washing machine (Fig.1) with multiple nozzles spaced apart (Fig.26) in order to uniformly permeate laundry [0009]. It is shown that connections to separate nozzles are provided via protruding projections from a main supply pipe (Fig.26). The configuration of 
Wakita discloses a washing machine (abstract) wherein multiple nozzles are utilized (see Figs.3-16 refs 26a-g) in order to provide improved washing and rinsing performance by uniformly wetting the laundry [0013]. The washing machine utilizes a flow path between each nozzle (Figs.3-16 ref 22), wherein the flow paths are two streams that are split in order to reduce pressure loss to the nozzles [0034-0035]. Further the conduit to the nozzles and corresponding flow path sections has a port (best seen in Fig.3 ref 25) to which a pipe (best seen in Fig.1 ref 20) connects to a pump (Fig.1 ref 21). Wakita and Fumagalli are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of Modified Fumagalli to include the balancers of Im and route the conduits around said balancers in order to maintain stability of the tub (Im [0073]). One of ordinary skill in the art would have further modified Fumagalli such that the connection to each nozzle is provided via a branching, as seen in Takai (Fig.26) in order to provide a simple structure without flow obstruction (Takai [0010]). A skilled artisan would have further modified the nozzle configuration of Fumagalli to utilize multiple nozzles and flow pathing splitting via a port, as disclosed by Wakita in order to provide improved washing and rinsing performance by uniformly wetting the laundry (Wakita [0013]) without causing large pressure loss to the nozzles (Wakita [0034-0035]). Such a configuration would provide a portion of the second conduit that extends from one of the second plurality of nozzle supply ports to 
Regarding claim 8, Modified Fumagalli teaches the washing machine of claim 1 wherein, each of the first plurality of nozzles comprises a nozzle inflow pipe (Fumagalli Fig.2 ref 16) with a corresponding port insertion pipe and that protrudes from an outer circumferential surface of the gasket to an inner circumferential surface of the gasket (Fumagalli Fig.2) and a nozzle head (Fumagalli Fig.2 ref 11 outlet portion) that is connected to the nozzle inflow pipe and forms and outlet for spraying water into the drum.
Regarding claim 9, Modified Fumagalli teaches the washing machine of claim 8, wherein Wakita further discloses the use of hit-faces and guide-faces (best seen in Wakita Figs.13-14 refs 28a-b) which are utilized to stably provide wash water to the inside of the drum (Wakita [0026, 0028]). The hit face and guide face reads on a collision surface as water from the nozzle from the outlet collides with the surface in order to diffuse over a wide area in the drum. One of ordinary skill in the art would have modified the nozzle head of Modified Fumagalli to include the collision surface of Wakita in order to provide stable and wide diffusion of water into the drum (Wakita [0026, 0028]).
Regarding claim 14, Modified Fumagalli teaches the washing machine of claim 1, wherein the first plurality of nozzle supply ports are disposed at a first lateral side of the gasket (see Fumagalli Fig.2) and the first conduit has an upper and lower nozzle supply ports (see Wakita Figs.3, 7-9, & 16 in conjunction with Fumagalli Fig.2 and Takai Figs.25-28B) below a 
Regarding claim 15, Modified Fumagalli teaches the washing machine of claim 14, wherein the term between is merely a spatial modifier in a three dimensional construction, as stated in claim 1. Thus, any element between two spatial points is considered to be between whether or not they lie on a straight line. Since the upper nozzle has a supply port (see Wakita Figs.3, 9, & 16 in conjunction with Takai Fig.26) and Im shows connection ports exist (see Im Figs.2, 4, & 6) at some spatial position between the balancers and gasket, albeit not in a line. 
Regarding claim 17, Modified Fumagalli teaches the washing machine of claim 1, wherein the first plurality of nozzle supply ports are disposed at a first lateral side of the gasket (see Fumagalli Fig.2) and the first conduits has an upper and lower nozzle supply port (see Wakita Figs.3, 7-9, & 16) disposed above a radial center (Figs.3, 9 & 16 refs 26a and 26f-g) and below a radial center (Figs.3, 9 & 16 refs 26b-c).
Regarding claim 18, Modified Fumagalli teaches the washing machine of claim 1, wherein the first plurality of port insertion pipes of the gasket protrudes outward from an outer circumferential surface of the gasket (see Fumagalli Fig.2 ref 19).
Regarding claims 19, Modified Fumagalli teaches the washing machine of claim 1, wherein the gasket has an outer surface (see Fumagalli Fig.2) that is part of the outer circumferential surface of the gasket, and the first conduit extends along the outer circumferential surface of the gasket in a corresponding first direction that correspond to the first circumferential direction of the gasket (Fumagalli [0024], see also Wakita Figs.6-9 & 16 in conjunction with Takai Fig.26). 

Regarding claim 27, Modified Fumagalli teaches the washing machine of claim 26, wherein there is a first and second balancer disposed outside of the first and second outer surface of the gasket (see Im Fig.4) and the first and second conduit have at least some small portion disposed between the respective first and second balancers and the first and second outer surfaces of the gasket (see Im Figs.2 & 6 showcasing conduit the exist in space between the first and second balancers, in conjunction with Wakita Figs.3, 6-9, & 16 showing the multiple nozzles and their locations as well as Takai Fig.26 showing a conduit which effectively connects multiple nozzles). Again the meaning of the term between is being interpreted in the same manner as claim 1, thus conduits need only exist in some spatial location between the point of 
Regarding claim 28, Modified Fumagalli teaches the washing machine of claim 27, wherein the water pipe assembly further comprises a connection port (Wakita Fig.2 ref 20 and 25 connection and Takai Fig.27 ref 78 showing port to which a water pipe from the pump connects Fig.25 ref 27) which protrudes from a circumference of the inlet hole. Both Wakita and Takai show the port located at a bottom portion of the tub, but the balancers of Im do not allow for such a location to be utilized for said port connection. However, Wakita also discloses that the position of the connection port is capable of being placed in other locations (see Wakita Fig.6 also [0062]). Thus, one of ordinary skill in the art would have found it obvious to supply the connection port in any capable positions (i.e. not in a location with a balancer) with full expectation that the water supply and nozzles would work as intended. Furthermore, it is in the purview of one of ordinary skill in the art to rearrange parts when it is known and shown that rearrangement of the parts do not affect the operation of the apparatus. See MPEP 2144.04.
Regarding claim 29, Modified Fumagalli teaches the washing machine of claim 28, wherein there is a circulation pipe (see Fumagalli Fig.1 ref 15 portion that connects to pump ref 13, see also Wakita Fig.1 ref 20) that connects the pump and connection port.
Regarding claim 30, Modified Fumagalli teaches the washing machine of claim 28, wherein the first conduit extends from the connection port in a first direction along the first outer surface of the gasket and the second conduit extends from the connection port in a second direction along the second outer surface of the gasket (see Wakita Figs. 3, 6-9, & 16 showcasing the split of the conduits as they extend almost the entirety of the tub front circumference and their different direction of travel, see also Takai Fig.26 showing curvature of conduit).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1), Im (US20140033449A1), Wakita et al. (EP2631349B1), and Takai (EP2471993B1) as applied to claim 8 above, and further in view of Lee et al. (US9222210B2).
Regarding claim 10 Modified Fumagalli teaches the washing machine of claim 8, wherein there are partitions defining each nozzle and correspondingly narrows each flow path as it heads toward a nozzle head/outlet, thereby reading on an inlet portion and outlet portion, but the inlet portion of the nozzle appears to larger than the diameter of the port insertion pipe. However, washing machine nozzles having the claimed configuration are known in the art as evidenced by Lee.
Lee discloses a drum washing machine (abstract) having a nozzle disposed in the diaphragm (gasket) of the washing machine (Col.2 lines 13-15). Lee further discloses a slit nozzle unit, which has a flow passage that decreases in diameter as it approaches the nozzle exit (see Fig.12). Fumagalli and Lee are analogous in the field of washing machines. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzles of Modified Fumagalli such that the nozzle flow passages are similar to the slit nozzle of Lee (Fig.12). Such a modification would allow for an increase in the flow rate of water to the nozzle (Lee Col. 12 lines 8-12).

Claims 16 & 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1), Im (US20140033449A1), Wakita et al. (EP2631349B1), and Takai (EP2471993B1) as applied to claim 14 above, and further in view of Kim (US5404732A) and evidentiary reference Zhang (US20180347099A1).

Kim discloses an art related washing machine, wherein it is known to use conduits that are corrugated in order to facilitate connection of elements and increase resistance of shock (Col.5 lines 50-55). Corrugated pipe has uplifted regions that extend in all directions including outwardly and away. Corrugated pipes are well known for their ability to resist vibration (see evidentiary reference Zhang [0017]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the conduit of Modified Fumagalli to utilize a corrugated conduit in order to resist shock and vibration (Kim Col.5 lines 50-55).
Regarding claim 32, Modified Fumagalli teaches the washing machine of claim 16, wherein since the conduit is corrugated and the lower nozzle supply port protrudes from conduit (see Takai Fig.26 in conjunction, with Wakita Figs.3, 9, & 16) the lower nozzle supply port also protrudes from the uplifted portion.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1), Im (US20140033449A1), Wakita et al. (EP2631349B1), and Takai (EP2471993B1) as applied to claim 1 above, and further in view of evidentiary references Kim (US20140352363A1, hereafter K1) and Oh (US20060191077A1).
Regarding claim 23, Modified Fumagalli teaches the washing machine of claim 1, wherein the plurality of port insertion pipes are spaced apart from each other. Modified .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1), Im (US20140033449A1), Wakita et al. (EP2631349B1), and Takai (EP2471993B1) as applied to claim 1 above, and further in view of Armenia et al (US5931184A).
Regarding claim 24, Modified Fumagalli teaches the washing machine of claim 1, but does not teach the nozzle supply having press fit protrusions on an outer circumferential surface of the nozzle supply ports. However the use of press fit protrusion to secure a water bearing fitting inside a pipe are known in the art as evidenced by Armenia.
Armenia discloses a safety hose apparatus for a washing machine (Col. 1 lines 5-10) wherein hose connections are secured via circumferential barbs (Fig.2 ref 64 also Col. 4 lines 46-50) when fluid flows through. The circumferential barbs reads on press fit protrusions as the 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzle supply port of Fumagalli to use the circumferential barbs of Armenia in order to provide a simple, uncomplicated, inexpensive construction (Armenia Col.2 lines 5-6) for securing the connection of the port to the insertion pipe.
Allowable Subject Matter
Claim 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is that which is recited in this action, however claim 31 defines over the art by virtue of the balancer with said rip to prevent separation of supply port and insertion pipes. Specifically, the limitations of claim 15 are interpreted to be substantially as that depicted by Fig.10 of the instant application. In order for the rib of the balancer to adequately prevent the departure of the port from the pipe, the rib must be in line with the port and pipe (i.e. the balancer, the port, and the pipe share a single line that passes through them). This is only possible when the connection portion (i.e. port and pipe) is formed in line with the balancer such that the pipe and port are also between the gasket and the balancer. This structure is contrary to what is taught in the art as connection portions should not be placed at the location of a balancer (see Im [0073]) and in fact such structure should be avoided in order to prevent interference between the connectors and the balancers. Accordingly, there appears to be no prior art that .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al (US20190330780A1), hereinafter referred to as Jung1.
Jung1 discloses a washing machine (abstract) having a tub, casing, drum, pump, and gasket (abstract), the gasket having nozzle supply ports (Fig.25), and nozzles (Fig.23), the washing machine further having balancers (Fig.21). Jung1 further discloses a configuration similar to the claimed invention (see Fig.2, 21-25).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US20190136438A1 is an English equivalent to AU2018260955A1), hereinafter referred to as Lee3.
Lee3 discloses a washing machine (abstract) having a tub, casing, drum, pump (see Figs.1-2),  water supply conduits for a first and second plurality of nozzles (abstract) and a gasket (abstract), the gasket having nozzle supply ports and nozzles (abstract), the nozzle supply port having protrusion similar to those of the claimed invention (see Fig.8 and 10). The washing machine further having a water supply conduit (abstract). See also NPL document by the Australian Government submitted with application by applicant on 08/14/2019 for more detailed explanation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
                                                                                                                                                                          

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711